Withey, /., dissenting: I concur in the dissent of Judge Pierce. It is true that the institute, prior to embarking upon the “sale” transaction here, made an investigation of Clay Brown & Company as though its intent was to carry out a real sale. In my view, this investigation was part and parcel of the elaborately developed bailout plan and is nothing more than window dressing. I doubt if the 10 percent “rental” retained by the institute was in consideration of its services rendered because I do not believe that it rendered any services. I would have held the 10 percent retention to have been in essence a gift. TueneR, /., agrees with this dissent.